UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 8, 2013 ESSA BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Pennsylvania 001-33384 20-8023072 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 200 Palmer Street, Stroudsburg, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 570-421-0531 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On March 8, 2013, ESSA Bancorp, Inc. (the “Company”) held its Annual Meeting of Stockholders.At the Annual Meeting, stockholders considered the election of three directors, the ratification of the appointment of S.R. Snodgrass, A.C. as its independent registered public accountants for the fiscal year ending September30, 2013, and the consideration of an advisory, non-binding resolution with respect to the executive compensation described in the proxy statement.A breakdown of the votes cast is set forth below. 1. The election of Directors For Withheld Broker non-votes William P. Douglass Gary S. Olson William A. Viechnicki, D.D.S. 2.The ratification of the appointment of S.R. Snodgrass, A.C. as independent registered public accountants for the fiscal year ending September30, 2013. For Against Abstain Broker non-votes - 3.The consideration of an advisory, non-binding resolution with respect to the executive compensation described in the Proxy Statement. For Against Abstain Broker non-votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ESSA BANCORP, INC. DATE: March 13, 2013 By: /s/ Gary S. Olson Gary S. Olson President and Chief Executive Officer
